El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En el presente recurso procede determinar si la Asocia-ción de Residentes Estancias de Cidra posee capacidad ju-rídica para comparecer ante la Administración de Regla-mentos y Permisos e impugnar cierto plano de desarrollo preliminar alterno aprobado por dicha entidad. Por enten-der que erró el Tribunal de Circuito al examinar única-mente si la referida asociación ostentaba tal capacidad ju-rídica al amparo de la doctrina de corporación de facto, revocamos.
rH
Future Developers and Contractors, Inc. (en adelante Future Developers) sometió una consulta de ubicación ante la Junta de Planificación (en adelante la Junta) para el desarrollo de la urbanización Estancias de Cidra. La refe-rida urbanización se construiría en cuatro (4) etapas separadas. La Junta aprobó la primera y segunda fases del *62proyecto. Conforme lo aprobado, Future Developers proce-dió a vender los solares comprendidos en la fase I repre-sentándoles a los compradores que el proyecto no pasaría de setenta y cinco (75) casas, y que la segunda y última sección de Estancias de Cidra constaría de treinta y cuatro (34) casas en solares con cabida de mil (1,000) metros. Ade-más, se propuso el desarrollo de facilidades vecinales den-tro del proyecto tales como centro comunal y áreas de re-creación pasiva.
Posteriormente, Future Developers sometió una solici-tud de enmienda a la consulta para hacer una redistribu-ción distinta de los terrenos y aumentar las residencias de la fase II a cuarenta y tres (43), disminuyendo su cabida de mil (1,000) metros cuadrados a setecientos cincuenta (750) metros cuadrados. La Asociación de Residentes de Estan-cias de Cidra (en adelante la Asociación de Residentes) no fue notificada de esta solicitud, a pesar de que en ese mo-mento se encontraban viviendo en la primera etapa del proyecto el noventa por ciento (90%) de sus residentes.
Así las cosas, la Administración de Reglamentos y Per-misos (en adelante A.R.Pe.) aprobó un plano preliminar del proyecto. Igualmente, dicha entidad aprobó un segundo plano preliminar del proyecto en el que se aumentaba nue-vamente el número de residencias de la fase II a sesenta y siete (67) casas. El nuevo plano aumentó la densidad resi-dencial y redujo el área de facilidades vecinales.
La Asociación de Residentes no fue notificada ni parti-cipó en el procedimiento de aprobación del plano prelimi-nar alterno. Sin embargo, al enterarse de la actuación de A.R.Pe., compareció oportunamente ante dicha agencia so-licitando reconsideración de lo actuado. De esta forma, so-licitó que se le permitiera intervenir en el procedimiento y que se señalara una vista evidenciaría para la discusión de sus objeciones. No obstante, A.R.Pe. declinó actuar sobre dicha moción.
*63Xnconforme, la Asociación de Residentes presentó un re-curso de revisión ante el Tribunal de Circuito de Apelaciones. En dicha ocasión el referido foro, invocando lo resuelto en Asoc. Residentes v. Montebello Dev. Corp., 138 D.P.R. 412 (1995), revocó la resolución de A.R.Pe. al enten-der que a la Asociación de Residentes no se le brindó la oportunidad de exponer sus argumentos ante la agencia ni se le notificó de los procedimientos ante ésta. Por ello, se devolvió el caso a dicha agencia para la celebración de una vista y la formulación de las correspondientes determina-ciones de hecho y conclusiones de derecho.
En cumplimiento de orden se citó una vista evidenciaría ante A.R.Pe. En ella, Future Developers adujo que la Aso-ciación de Residentes no tenía capacidad jurídica para ac-tuar como parte interventora porque no había cumplido con los requisitos de ley exigidos a toda entidad corporativa. A tales efectos, presentó un certificado del De-partamento de Estado que acreditaba que la referida aso-ciación no había cumplido con los mencionados requisitos.
La Asociación de Residentes se opuso arguyendo que, aunque no había cumplido con los requisitos para ser con-siderada como una entidad corporativa, debía reconocér-cele personalidad jurídica para comparecer a los procedi-mientos al amparo de la doctrina de corporación de facto. Así, indicó que se había comportado como una corporación y que no fue hasta época reciente que descubrió que su incorporador, el Presidente de Future Developers, no había cumplido con todos los trámites necesarios para incorporarla. Sobre el particular, la Asociación de Residen-tes presentó copia del certificado de incorporación otorgado y una misiva cursada por el Departamento de Estado, me-diante la cual se devolvía a Héctor Torres Zayas, Presi-*64dente de Future Developers, el certificado de incorporación presentado a nombre de la referida asociación. (1)
Además, la Asociación de Residentes le informó al ofi-cial examinador de A.R.Pe. que había solicitado una vista administrativa ante el Departamento de Estado, razón por la cual le pidió que pospusiera su adjudicación. El propó-sito de la gestión ante el Departamento de Estado, según se desprende de los documentos que obran en autos, era completar el trámite necesario para incorporarse.
Sin embargo, tras escuchar las respectivas contencio-nes, el oficial examinador de A.R.Pe. determinó que la Aso-ciación de Residentes no tenía capacidad jurídica para comparecer a los procedimientos pero que los integrantes de dicha entidad podían comparecer en su carácter personal y presentar prueba en apoyo de sus alegaciones. Ante tal determinación, la representación legal de la Asociación de Residentes afirmó que no tenía testigos ni prueba en apoyo de sus contenciones por razón de que los miembros de dicha entidad se negaban a comparecer en su carácter personal. Para explicar dicha negativa, se presentó en evi-dencia una misiva suscrita por el Presidente de Future Developers y que le fue cursada a los miembros de la Asocia-ción de Residentes. En lo pertinente, dicha comunicación indica: “[t]odas aquellas personas que persistan en obsta-culizar el ejercicio legítimo de nuestros derechos [los de Future Developers], tendrán que responder ante los tribu-nales en su carácter personal por los daños y perjuicios que nos han causado”. Apéndice, pág. 211.
Al analizar la referida comunicación, el oficial examina-dor de A.R.Pe. reiteró su determinación de negar el recono-cimiento de capacidad jurídica a la Asociación de *65Residentes. A su vez, sostuvo que permitiría a los integran-tes de la Asociación de Residentes comparecer en su carác-ter personal. Esto, pues dicho funcionario entendió que la misiva cursada sólo resumía el estado de derecho vigente a partir de la aprobación de la Ley General de Corporaciones de 1995,(2) la cual en su Art. 1.06(c), 14 L.RR.A. sec. 2606, dispone, en lo pertinente: “Todas las personas que actúen como corporación sin autoridad para ello, y teniendo cono-cimiento de dicha situación, serán responsables solidaria-mente de todas las deudas y obligaciones incurridas o asu-midas como resultado de esta actuación.” Así, ante la negativa de los integrantes de la Asociación a presentar prueba en su carácter personal, A.R.Pe. declaró sin lugar la reconsideración instada y reinstaló su resolución mediante la cual se autorizó el plano de desarrollo preliminar al-terno para el proyecto de urbanización residencial.
Inconforme, la Asociación de Residentes recurrió al Tribunal de Circuito de Apelaciones. Tras analizar las compa-recencias de las partes, dicho foro denegó la expedición del recurso solicitado al entender que la Asociación de Resi-dentes no tenía capacidad jurídica para comparecer ante A.R.Pe. por no ser una corporación ni poder ser conside-rada una corporación de facto. El referido tribunal enten-dió que la agencia le brindó una amplia oportunidad a los miembros de la Asociación para que participaran en su ca-rácter personal en apoyo de sus alegaciones. Por ello, con-cluyó que habiéndose éstos negado a presentar prueba, procedía denegar el auto solicitado.
De dicho dictamen la Asociación de Residentes recurre ante nos. En síntesis, alega que erró el foro apelativo al no reconocerle capacidad jurídica para comparecer ante A.R.Pe. bajo la doctrina de corporación de facto.
Luego de analizar el recurso instado, le concedimos a la parte recurrida, Future Developers, un término para que mostrara causa por la cual no debíamos revocar la senten-*66cia dictada por el foro apelativo. Tras examinar su compa-recencia y el expediente del recurso, procedemos a resolver según intimado.
H-I I — I
Antes de entrar a analizar la controversia de autos, es necesario precisar varios conceptos relacionados con la legitimación que posee una parte para comparecer a un pleito. Esto pues, en ocasiones, se utilizan indistintamente(3) En particular nos referimos a los siguientes conceptos: “capacidad”, “legitimación activa (standing)” y “parte realmente interesada” según formulado en la Regla 15.1 de Procedimiento Civil, 32 L.P.R.A. Ap. II. Veamos.
La doctrina suele distinguir entre capacidad jurídica y capacidad de obrar(4) La primera, equivalente al concepto de “personalidad jurídica”, se ha definido como la aptitud para ser sujeto de derechos y obligaciones(5) Frente a ella se contrapone la capacidad de obrar, la cual *67se concibe como la capacidad para gobernar esos derechos y obligaciones de que se es titular. (6)
De otra parte, el concepto legitimación activa (.standing) va dirigido a delinear el armazón de control judicial sobre los oficiales públicos, y es de especial importancia en el derecho constitucional. L.H. Tribe, American Constitutional Law, 3ra ed., Nueva York, Ed. Foundation Press, 2000, pág. 386.
De igual forma, cabe resaltar el concepto “parte realmente interesada”, esbozado en la Regla 15.1 de Procedimiento Civil, supra, el cual es un medio para identificar a la persona que posee el derecho que se pretende proteger. R. Hernández Colón, Derecho Procesal Civil, San Juan, Ed. Michie, 1997, See. 1002. Este término nos obliga a examinar si el demandante tiene un interés significativo en la acción que ha presentado. Hernández Colón, op. cit.
Resulta interesante destacar la discusión que hacen Wright y Miller sobre estos conceptos. A tales efectos señalan:
El concepto de parte realmente interesada, según utilizado en la Regla 17(a) [Regla 15.1 de Procedimiento Civil de Puerto Rico, supra] es un medio para identificar a la persona que posee el derecho que se pretende poner en vigor. Por lo tanto, el tér-mino dirige su atención a determinar si el demandante tiene un interés significativo en la acción particular que ha instituido .... Por el contrario, el concepto capacidad está concebido para ser el derecho personal de una parte para litigar en un tribunal federal. ... Por ende, es posible ser la parte realmente intere-sada y áún carecer de capacidad para ser demandado debido a que la persona es mentalmente incompetente o menor de edad.
[De otra parte e]n el ámbito del derecho público, cuando una actuación gubernamental es impugnada bajo el fundamento de que viola derechos privados o algún principio constitucional, el *68determinar si el peticionario es la parte adecuada para enta-blar la reclamación raras veces se analiza en términos de parte realmente interesada o bajo el concepto de capacidad. Por el contrario, los tribunales han tendido a depender de la doctrina, de creación judicial, denominada legitimación activa [standing to sue]. (Traducción nuestra y escolios omitidos.) 6A Wright and Miller, Federal Practice and Procedure: Civil 2d Vol. See. 1542, págs. 328-329 (1990).
Sobre la distinción de los referidos conceptos, el Prof. Rafael Hernández Colón ha señalado: “Los conceptos de parte interesada o de standing no atañen a la personalidad porque se trata de relaciones jurídicas que son externas a ella y que representan el interés en el conflicto que se somete a decisión judicial.” Hernández Colón, op. cit, See. 1002, pág. 90 esc. 79. De esta forma, el profesor Hernández Colón afirma:
[Así, e]s posible ser la parte realmente interesada y carecer de capacidad para demandar debido a que una persona esté incapacitada mentalmente .... Por otra parte, un demandante puede tener capacidad para demandar, pero si ha cedido su interés en la reclamación antes de instar la acción, deja dé ser una parte realmente interesada. El concepto de standing, por su parte, opera dentro del ámbito del derecho público, distinto de los conceptos antes discutidos, que operan bajo el palio del derecho privado. (Énfasis en el original.) Hernández Colón, op. cit., pág. 91.
Por su parte, el Prof. José Julián Alvarez González ha elaborado sobre la distinción de los conceptos “legitimación activa” y “capacidad”. A tales efectos, sostiene: “El concepto ‘capacidad’ debe circunscribirse al análisis de la personalidad procesal de menores, dementes y otras personas de alguna forma privadas de los requisitos personales necesarios para adelantar hábilmente sus intereses ante los tribunales.” J.J. Alvarez González, Derecho Constitucional, 59 Rev. Jur. U.P.R. 247 esc. 4 (1990). Así, el profesor Alvarez González indica:
De esta forma, una persona puede tener capacidad jurídica para vindicar sus intereses ante los tribunales, pero aun así *69carecer de legitimación en un caso particular. Del mismo modo, una persona puede carecer de capacidad jurídica plena para vindicar sus intereses sin asistencia de otros, aun cuando posea legitimación en un caso particular. Álvarez González, supra.
Habiendo delimitado el alcance de cada concepto, pase-mos a considerar si la Asociación de Residentes posee ca-pacidad jurídica para comparecer ante A.R.Pe. e intervenir en el procedimiento. Esto, pues en el caso ante nuestra consideración sólo se impugna la capacidad jurídica de la referida asociación.
hH HH HH
El Reglamento de Procedimientos Adjudicativos de A.R.Pe.(7) resulta aplicable, inter alia, a todos los procedimientos adjudicativos conducidos ante dicha entidad relacionados con: (1) solicitudes de permisos para la construcción de edificios o estructuras, o para el uso y desarrollo de terrenos; (2) solicitudes de investigación y querellas; (3) celebración de vistas, y (4) el ejercicio de funciones iñvestigativas y fiscalizadoras.(8)
La Sec. 4.01 del referido reglamento, relativa al proceso de intervención, dispone que cualquier persona que tenga un interés legítimo en el procedimiento adjudicativo.podrá someter una petición por escrito debidamente fundamentada para que se le permita participar. Por su parte, la See. 2.01(13) del mismo reglamento define “persona” como “[t\oda persona natural o jurídica de carácter público o privado”. (Enfasis suplido.)
El Art. 27 del Código Civil, 31 L.P.R.A. sec. 101, dispone que son personas jurídicas: (1) las corporaciones y *70asociaciones de interés público, con personalidad jurídica reconocida por la ley; (2) las corporaciones, compañías o asociaciones de interés particular, sean civiles, mercantiles o industriales, a las que la ley conceda personalidad jurídica.
En nuestro sistema de derecho está establecido que las “asociaciones no incorporadas no son entidades distintas y separadas de los miembros que la componen por lo que no tienen personalidad jurídica propia”. J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. 1, pág. 355. Véase, además, Hernández Colón, op. cit., Sec. 1101. Por ello, para que una asociación no incorporada pueda demandar y ser demandada, es necesario que se particularice e individualice expresando los miembros que la componen.(9)
Ahora bien, una asociación incorporada sí posee personalidad jurídica propia, separada de la de sus miembros o titulares.(10)
El poder llevar a cabo una actividad mediante la forma corporativa es un privilegio que el Estado otorga a quienes satisfagan las exigencias de la Ley General de Corporaciones de 1995.(11) Sin embargo, en el proceso de organizar una corporación, en ocasiones, involuntariamente no se satisfacen algunos de los requisitos legales para incorporarse.(12) En dichos casos no existe una corporación de jure y quienes han estado llevando a cabo las gestiones a nombre de la corporación que no llegó a organizarse debidamente se exponen a responsabilidad personal. (13) Como expone el Prof. Carlos E. Díaz Olivo, *71para proteger a dichas personas, los tribunales han desa-rrollado varias doctrinas cuyo propósito es evitar un ata-que colateral a la falta de existencia corporativa, aun cuando, en efecto, no se haya cumplido con todas las exi-gencias legales.(14) Estas doctrinas son la corporación de facto y la corporación por estoppel.
Una corporación de facto ha sido definida como una creada de forma tan defectuosa como para no poder ser considerada como una corporación de jure.(15) Sin embargo, a pesar de esto, la corporación de facto es reconocida como tal en vista de su intento bonafide de incorporación bajo las disposiciones legales existentes y en atención al ejercicio de los poderes corporativos.(16) A tenor de dicha doctrina, se ha reconocido que una corporación de facto tiene una existencia independiente y diferente de la de sus miembros, pudiendo demandar y ser demandada. Véase 8 Fletcher Cyc. Corp. Sees. 3762 y 3857 (Ed. Perm. 1992).
En Cordero v. Supermercado San Juan, Inc., 103 D.P.R. 783 (1975), adoptamos la doctrina de la corporación de facto, aunque de manera restringida. Esto pues, afirmamos que para considerar a una entidad como tal era necesario que: (i) haya un cumplimiento sustancial con la Ley General de Corporaciones y se haya otorgado y presentado el certificado de incorporación; (ii) haya actuado como tal corporación y que sólo falte cumplir con algunos de los requisitos que la ley exige.
Por su parte, la corporación por estoppel no es sino la aplicación de la doctrina en equidad en el contexto de las transacciones llevadas a cabo con una corporación. (17) Así, como afirma el profesor Díaz Olivo, *72aquel que ha negociado con una corporación está impedido de negar posteriormente la existencia de tal entidad. (18)
Con relación a esta doctrina hemos señalado que una persona que contrata con una corporación está impedida de negar su existencia. West India Oil Co. v. Tormos, 36 D.P.R. 646 (1927).
No obstante, como a bien ha tenido que señalar el profesor Díaz Olivo, con la aprobación de la Ley General de Corporaciones de 1995 se alteró la situación jurídica con respecto a estas figuras.(19) En su Art. 1.06(c), 14 L.R.R.A. sec. 2606(c), la referida legislación dispone, en lo pertinente: “Todas las personas que actúen como corporación sin autoridad para ello, serán responsables solidariamente de todas las deudas y obligaciones incurridas o asumidas como resultado de esta actuación.”
Como se conoce, el referido inciso proviene de la See. 146 del Model Business Corporation Act de 1950, la cual contiene un lenguaje similar al utilizado en nuestro Art. 1.06(c) de la Ley General de Corporaciones de 1995, supra.(20) El comentario de la See. 146, supra, señala que esa sección está diseñada para eliminar cualquier aplicación de la doctrina de corporación de facto.(21) Esto pues, según se indica, la única autorización para actuar como una corporación bajo dicha legislación se deriva del cumplimiento de los requisitos legales para incorporarse.(22)
Cabe resaltar que el Model Business Corporation Act fue revisado en 1984 alterando esta postura, de suerte *73que tuviesen vigencia nuevamente algunos aspectos de las doctrinas antes discutidas. Sin embargo, al aprobarse la Ley General de Corporaciones de 1995, el legislador prefi-rió reafirmar la postura anterior, la cual elimina de nues-tra jurisdicción las doctrinas objeto de discusión.
Esta interpretación es compartida por el profesor Díaz Olivo quien estima que las doctrinas de facto y de estoppel han sido eliminadas de nuestra jurisdicción. A tales efectos, afirma:
En lo sucesivo, los tribunales no tendrán que indagar acerca de las consecuencias en términos de equidad de una incorporación defectuosa. El reconocimiento como corporación debe limitarse a aquellas circunstancias en las que se ha emitido debidamente el certificado de incorporación. Por consiguiente, quienes ac-túen como corporación y realicen transacciones a nombre de una corporación sin autoridad para ello, no podrán invocar para su protección las doctrinas de facto y de estoppel .... (Enfasis en el original.) C.E. Díaz Olivo, Corporaciones, Hato Rey, Ed. Publicaciones Puertorriqueñas, 1999, pág. 50.
No puede ser de otra manera. El Estado es quien reconoce la ficción de la personalidad corporativa y a quien le corresponde conceder el privilegio de operar como tal.(23) Quienes no han satisfecho las exigencias legales no deben tener el privilegio de funcionar bajo dicha entidad. Por ello, habiendo el Estado delimitado las circunstancias en las que una entidad podrá asumir la forma corporativa, forzoso es concluir que por virtud de la Ley General de Corporaciones de 1995 las doctrinas de facto y de estoppel han sido eliminadas de nuestra jurisdicción.
Sin embargo, áun cuando la Ley General de Corporaciones de 1995 ha eliminado las referidas doctrinas, en su Art. 12.08(a), 14 L.P.R.A. sec. 3133(a), conserva cierto aspecto de la doctrina de estoppel.(24) El artículo en cuestión dispone, en lo pertinente:
*74(a) A ninguna corporación organizada con arreglo a este sub-título, o creada al amparo de las leyes del Estado Libre Aso-ciado, se le permitirá alegar o mantener como defensa en cual-quier pleito contra la corporación, la falta de organización conforme a derecho. A ninguna persona que sea demandada por la corporación se le permitirá alegar como defensa tal falta de organización conforme a derecho.
Según expone el profesor Díaz Olivo, el referido artículo permite que en ciertas circunstancias las partes en un pleito judicial no puedan invocar como defensa la falta de organización de una corporación.(25) A tales efectos, el citado comentarista señala:(26)
El Artículo [12.08] impide que en un proceso judicial una persona que en el pasado negoció con la parte demandante, como si ésta fuera una corporación debidamente constituida, pueda desconocer la existencia de la corporación, con la intención de derrotar el reclamo del demandante. De igual manera, si se inicia un pleito en contra de una persona que ha actuado y llevado a cabo negocios como si fuera una corporación, ésta es-tará impedida de negar su falta de constitución como organiza-ción para escapar responsabilidad.
Es importante considerar que la regla dispuesta en el Artí-culo 12.08 se activa siempre y cuando al momento de iniciarse la acción en los tribunales la corporación ya esté debidamente organizada, aun cuando no lo hubiere estado cuando se inició la acción que da base al pleito. Si la corporación no se hubiere organizado al momento en que comienza el pleito, el Artículo 12.08 no aplica, y habremos de remitimos a lo dispuesto en el Artículo 1.06(c) .... (Escolios omitidos.) Díaz Olivo, op. cit., pág. 52.
De otra parte, existe cierto procedimiento relacionado con los asuntos que discutimos, el cual aún se conserva en nuestra legislación corporativa. Nos referimos al certificado de corrección provisto en el Art. 1.03(f) de la Ley General de Corporaciones de 1995 (14 L.P.R.A. see. 2603(f)). El mencionado inciso dispone:
*75(f) Siempre que un documento radicado en el Departamento de Estado a tenor con las disposiciones de este subtítulo sea un informe inexacto de la acción corporativa correspondiente o fuese otorgado, sellado o certificado errónea o defectuosamente, el documento podrá corregirse mediante la radicación en el De-partamento de Estado de un certificado de corrección que se otorgará, certificará, radicará e inscribirá según las disposicio-nes de esta sección. El certificado de corrección deberá especi-fíear las inexactitudes o defectos que se habrán de corregir y consignará esa parte del documento en su forma correcta. El documento corregido tendrá vigencia a partir de la fecha de radicación del documento original, excepto para las personas afectadas de forma sustancial y adversa por la corrección para las cuales el documento corregido regirá a partir de la fecha de radicación de éste.
Como se podrá apreciar, este inciso provee un mecanismo para corregir defectos o errores contenidos en un documento presentado ante el Departamento de Estado. (27) De esta forma, se puede otorgar un certificado de corrección, indicando el error, y hacer constar la corrección que se interesa, sin que haya que presentar nuevamente la totalidad del documento original. (28) Por virtud de este procedimiento, se podría corregir un certificado de incorporación que haya sido otorgado, sellado o certificado errónea o defectuosamente, o que sea un informe inexacto de la acción corporativa correspondiente. Véase F. Balotti y J.A. Finkelstein, The Delaware Law of Corporations and business Organizations, Ed. Prentice Hall Law & Business, Sec. 1.9, 1988.
La ventaja del referido procedimiento, como advierte el Prof. Luis Mariano Negrón Portillo,(29) es que de ordinario al corregirse el documento original, se entiende corregido desde su fecha de presentación original. Así, la *76corrección efectuada tendrá efecto retroactivo a la fecha de presentación del documento original.(30)
A tenor con esta normativa, examinemos la controversia ante nuestra consideración.
IV
La Asociación de Residentes pretende que se le reco-nozca capacidad jurídica a tenor de la doctrina de corpora-ción de facto para así intervenir en el proceso ante A.R.Pe. No le asiste la razón.
Por virtud de las Sees. 2.01(14) y 4.01 del Reglamento de Procedimientos Adjudicativos de A.R.Pe., supra, la intervención en los procedimientos ante dicha entidad se limita a personas naturales o jurídicas de carácter público o privado.
Como explicamos, las asociaciones no incorporadas no tienen personalidad jurídica en nuestro sistema de derecho. De igual forma, tampoco se puede reconocer per-sonalidad jurídica al amparo de las doctrinas de corpora-ción de facto y de estoppel, pues éstas han sido eliminadas de nuestra jurisdicción por virtud de la Ley General de Corporaciones de 1995. El Estado ha delimitado las cir-cunstancias en que se puede operar bajo la figura corporativa. No se puede ostentar el referido privilegio sin cumplir con la legislación vigente.
De otra parte, tampoco es aplicable el Art. 12.08 de la Ley General de Corporaciones de 1995, supra, pues éste requiere que al momento de iniciarse la acción judicial, la corporación ya esté debidamente organizada. Del expe-diente ante nos no hay prueba de que, al momento de soli-citar la intervención, la Asociación fuese una corporación de jure.
*77Ahora bien, el hecho de que no se pudiesen invocar las doctrinas de facto y estoppel no excluía la posibilidad de que posteriormente la Asociación subsanase las deficien-cias en el proceso de incorporación y obtuviese el certifi-cado correspondiente por el Departamento de Estado, a tenor de lo dispuesto el Art. 1.03(f) de la Ley General de Corporaciones de 1995, supra.
Precisamente, esto fue lo que pretendió la Asociación de Residentes al cursar comunicación con el Departamento de Estado. Así, la referida asociación procuró corregir los de-fectos de su incorporación para poder intervenir en el pro-cedimiento ante A.R.Pe.
Sin embargo, los foros recurridos, al dilucidar si la Aso-ciación de Residentes poseía capacidad jurídica al mo-mento de solicitar la intervención, no examinaron si la en-tidad corrigió las deficiencias que originalmente impidieron su certificación. De haber sido inscrita, el cer-tificado de incorporación tendría fecha retroactiva, según lo dispuesto en el Art. 1.03(f) de la Ley General de Corpo-raciones de 1995, supra.
Tanto A.R.Pe. como el Tribunal de Circuito se limitaron a examinar si la Asociación podía intervenir en los proce-dimientos al amparo de la doctrina de corporación de facto, pero ignoraron las disposiciones del Art. 1.03(f) de la Ley General de Corporaciones de 1995, supra. Así, no examina-ron si la Asociación de Residentes podía ser acreedora de la figura corporativa por virtud del Art. 1.03(f), supra. Su análisis partió de la premisa incorrecta de que la única forma en que se podía ostentar la mencionada figura jurí-dica, por defectos en el certificado de incorporación, era a través de la doctrina de facto.
Sin embargo, la determinación de los foros recurridos, relativa a que la Asociación de Residentes no ostenta capa-cidad jurídica al amparo de la extinta doctrina de corpora-ción de facto, no implica que dicha asociación no pueda intervenir en el procedimiento ante A.R.Pe. si, al amparo *78del Art. 1.03(f) de la Ley General de Corporaciones de 1995, supra, oportunamente corrigió los defectos en su cer-tificado de incorporación y se convirtió en una entidad de-bidamente incorporada. Esto pues, por virtud de dicha co-rrección, el certificado de incorporación original se entendería corregido desde su fecha de presentación original.
Al así resolver no podemos olvidar que, en el caso particular de autos, el encargado de incorporar a la Asociación de Residentes fue precisamente el Presidente de Future Developers, la compañía que ahora es demandada". Ade-más, fue dicha empresa la que fue notificada por el Depar-tamento de Estado de las deficiencias en la incorporación, por lo que era la única que conocía de las deficiencias. Los miembros de la Asociación de Residentes no se enteraron de estos problemas hasta que cuestionaron la consulta de ubicación sometida por el constructor para el desarrollo de unidades adicionales en la urbanización. De hecho, hasta ese momento, según la información incluida en el expe-diente, la Asociación de Residentes había estado funcio-nando como una corporación frente a terceros, incluida Future Developers, sin que fuese cuestionada la validez de su incorporación. Permitir que dicha compañía pueda evitar la intervención de los vecinos que cuestionan el desarrollo de otro sector de su urbanización, sería premiar al que acu-dió al foro administrativo con “manos sucias”.
En resumen, al examinar la existencia de una corpora-ción, y por ende su personalidad jurídica, no se puede limi-tar el análisis a que ésta se considere al amparo de la doc-trina de corporación de facto, pues esta figura ha sido eliminada de nuestra jurisdicción. En tal examen, sin embargo, ha de considerarse lo dispuesto en el Art. 1.03(f) de la Ley General de Corporaciones de 1995, supra.
En vista de ello, concluimos que erraron tanto A.R.Pe. como el Tribunal de Circuito al considerar la doctrina de corporación de facto, como el único mecanismo que tenía a *79su disposición la Asociación de Residentes para intervenir como persona jurídica en el procedimiento ante A.R.Pe. Por ello, se expide el auto de “certiorari” y se dicta sentencia en la que revoca el dictamen recurrido. Se devuelve el caso a A.R.Pe. para que se examine si la Asociación de Residentes puede ostentar capacidad jurídica, en tanto corporación, al amparo del Art. 1.03(f) de la Ley General de Corporaciones de 1995, supra.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri concurrió sin opinión escrita. El Juez Asociado Señor Rebollo López se inhibió.

 La mencionada comunicación dispone, en lo pertinente:
“Estimado señor [Héctor] Torres:
“Le devolvemos el Certificado de Incorporación por la siguiente razón:
“1. Hacer constar las condiciones requeridas de los socios o que se harán figurar en los estatutos de la corporación.
“2. Incluir la dirección física de la oficina designada.” Apéndice, pág. 152.


 Ley Núm. 144 de 10 de agosto de 1995 (14 L.P.R.A. see. 2601 et seq.).


 A tales efectos, véase el escrito intitulado “Escrito en Cumplimiento de Or-den” presentado ante nos por Future Developers and Contractors, Inc. (en adelante Future Developers) en el que señala: “Si bien se ha reconocido la capacidad (acción legitimada) de las asociaciones para incoar ciertas acciones en representación de sus miembros Escrito en cumplimiento de orden, pág. 11.
Sobre el particular cabe recordar que incluso, en pasadas ocasiones, habíamos traducido el término standing como capacidad jurídica. Sin embargo, ya desde Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989), reconocimos que el término “acción legitimada” es más apropiado.
Para una discusión más detallada de esta temática, véase Wright and Miller, Federal Practice and Procedure: Civil 2d, See. 1542 (1990).


 Véanse: J.L. Lacruz Berdejo, Elementos de Derecho Civil, Barcelona, Ed. Bosch, 1992, T. 1, Vol. 2, pág. 11; M. Albaladejo, Derecho Civil, lima ed., Barcelona, Ed. Bosch, T. I, pág. 230 et seq.; J. Puig Brutau, Fundamentos de Derecho Civil, Ed. Bosch, Barcelona, 1979, T. 1, Vol. 1, pág. 259 et seq.


 Véase Laureano Pérez v. Soto, 141 D.P.R. 77 (1996), citando a D. Espín Cánovas, Manual de Derecho Civil Español, 8va ed., Madrid, Ed. Rev. Der. Privado, 1982, Vol. 1, págs. 246-247. Sobre la equiparación de los conceptos “capacidad jurí-dica” y “personalidad” véase, R. Serrano Geyls, Derecho de Familia de Puerto Rico, Ira ed., San Juan, Talleres Centro Gráfico del Caribe, 1997, Vol. I, pág. 47.


 Lacruz Berdejo, op. cit., pág. 11.


 Reglamento de Procedimientos Adjudicativos, Reglamento Núm. 3915, Admi-nistración de Reglamentos y Permisos, 10 de mayo de 1989 (aprobado el 21 de abril de 1989).


 Reglamento de Procedimientos Adjudicativos, supra, Sec. 1.04.


 31 L.P.R.A. sec. 101.


 C.E. Díaz Olivo, Corporaciones, Hato Rey, Ed. Publicaciones Puertorriqueñas, Í999, pág. 11.


 Díaz Olivo, op. cit., pág. 47.


 Díaz Olivo, op. cit., pág. 48.


 Díaz Olivo, op. cit, pág. 48.


 Díaz Olivo, op. cit, pág. 48.


 8 Fletcher Cyc. Corp. See. 3761 (Ed. Perm. 1992).


 Fletcher Cyc. Corp., supra.


 Díaz Olivo, op. cit., pág. 49.


 Díaz Olivo, op. cit, pág. 49.


 Díaz Olivo, op. cit, pág. 49.


 La referida sección dispone: “Todas las personas que pretendan actuar como una corporación sin autorización para serlo serán solidariamente responsables de todas las deudas y obligaciones incurridas o provenientes de dicha actuación.” (Tra-ducción nuestra.) Model Bus. Corp. Act Ann. Sec. 146 (1971).


 Model Bus. Corp. Act Ann., supra, págs. 908-909.


 Model Bus. Corp. Act Ann., supra.


 Model Bus. Corp. Act Ann., supra, pág. 12.


 Model Bus. Corp. Act Ann., supra, pág. 52.


 Bus. Corp. Act Ann., supra.


 Model Bus. Corp. Act Ann., supra.


 Model Bus. Corp. Act Ann., supra, pág. 42.


 Model Bus. Corp. Act Ann., supra.


 L.M. Negrón Portillo, Derecho Corporativo Puertorriqueño, 2da ed., Puerto Rico, Impresos Araya, 1996, págs. 89-91.


 Díaz Olivo, op. cit, pág. 43.